Hough, J.,
Concurring. — I concur in reversing the judgment and remanding the cause. I adhere to the views expressed by me in the case of Valle v. Obenhouse, 62 Mo. 81; so that if there, was an uninterrupted adverse occupancy of the land in question, beginning after the birth of issue, and continuing for the period of twenty-four years, neither Mrs Dyer nor her heirs would have been barred thereby. Whatever may have been Mrs. Dyer’s rights prior to the birth of issue, most certainly, after the birth of issue, she was not entitled to possession, and therefore as there was no merger of the husband’s estate, neither she, nor her heirs could have any right of action until the husband’s estate was determined by his death. As Mrs. *424Dyer died before her husband, and as no right of entry could accrue to her by reason of an adverse possession begun after the birth of issue, her children are not limited to three years after her death, as provided by Sec. 6, Art. 2, Chap. 89, Wag. Stat., but are entitled if sui juris, to ten years after their right of action accrued, which was on the death of their father, and not before.